Citation Nr: 1020714	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a head injury with post-traumatic headaches from 
June 8, 2006, and in excess of 30 percent from November 13, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith
INTRODUCTION

The Veteran served on active duty from July 1983 to March 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In this decision, service connection was granted for 
residuals of head injury, with post-traumatic headaches, and 
a 10 percent rating was assigned, effective from June 8, 
2006, the date that the Veteran's claim was filed.  He 
submitted a timely notice of disagreement with the rating 
assigned, and in April 2007, the RO assigned an increased 
rating of 30 percent, effective from November 13, 2006, the 
date that actual increase in severity was demonstrated.  The 
appeal continues.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in December 2008.  A copy of the 
transcript of that hearing is of record.  Additional evidence 
received at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In April 2009, the Board remanded the claim for additional 
development, to include a contemporaneous examination.  The 
claim has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  For the period from June 8, 2006, to November 13, 2006, 
the Veteran's residuals of head injury with post-traumatic 
headaches were manifested with 3-4 headaches per week.  It 
did not manifest with characteristic prostrating attacks 
occurring on average once a month over the prior several 
months.  

2.  For the period beginning on November 13, 2006, the 
Veteran's residuals of head injury with post-traumatic 
headaches are manifested with prostrating headaches on 
average of 3 times per week.  Headache residuals are 
manifested with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  For the period from June 6, 2006, to November 13, 2006, 
the requirements for an initial evaluation higher than 10 
percent for residuals of a head injury with post-traumatic 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, for the period beginning on November 13, 2006, the 
requirements for an initial evaluation higher than 50 percent 
for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.124a, DC 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss whether VA complied with the VCAA notice 
requirements.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c) (2009).  The Veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting her that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c) (2009).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an Appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the U. S. Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.

Background

Review of the service treatment records (STRs) reflects that 
the Veteran hit his head on an elevator in February 1985.  
There was no loss of consciousness.  The laceration was 
described as 6 to 7 cm. long.  Eleven sutures were required 
to close the laceration.  This injury was noted at the time 
of separation examination in March 1987.  

The Veteran filed a claim for service connection for 
residuals of this head injury in June 2006.  He submitted 
private records showing that he was seen in June 2006 for 
recurrent headaches which he attributed to his inservice 
injury in 1985.  He told his private physician that these 
headaches occurred on an average of 3-4 time weeks, mostly to 
the right and behind the right orbit.  He took over-the-
counter medications for relief with varying degrees of 
benefit.  There was no association with bright lights, and he 
did get better with rest.  He had been able to continue 
working, and he reported that he knew of no triggering 
factors for his headaches.  

In July 2006 he continued to be seen for recurrent post-
traumatic headaches with poor relief with prescribed 
medication.  In September 2006 he still had frequent 
headaches.  While his medication worked well, it caused 
sedation.  

In September 2006, the RO granted service connection for 
residuals of a head injury with post-traumatic headaches, and 
assigned a 10 percent rating from the date that the Veteran 
filed his claim on June 8, 2006.  

In a November 2006 statement, the Veteran's private physician 
reported that the Veteran that his headaches still required 
medication, but that he had good relief with medication.  His 
headaches occurred about 4 times a week.  The Veteran 
reported photophobia and, on rare occasions, associated 
vomiting.  Some headaches were brief, but others lasted as 
long as 3 days.  He reported having difficulty working when 
headaches were severe.  

The Veteran submitted a November 2006 statement in which he 
reported that he missed 3-4 days of work each month due to 
headaches.  Light and sounds caused his headaches to worsen.  
Sometimes they lasted for 3 days without relief and were 
prostrating.  

When examined by VA in April 2007, the Veteran reported 
nausea and occasional vomiting.  He experienced photophobia 
and phonophobia.  His headaches occurred 2-4 times per month 
and lasted for 2 to 3 days.  He continued to take the 
prescribed medication.  They were prostrating at least once a 
month, but when he missed work, he was out for 6 days.  

In an April 2007 rating action, the RO assigned an increased 
rating of 30 percent for the Veteran's service-connected 
headaches, effective from November 13, 2006, the date of a 
private physician's statement indicating increased severity.  

At a personal hearing in December 2008, the Claimant alleged 
increased severity of manifestations associated with his 
headaches.  Specifically, he reported severe and totally 
prostrating headaches that occurred 2 to 4 times per week, 
with 2 to 3 episodes that were totally prostrating.  At 
times, it felt like his head was going to explode or that his 
eyes were going to pop out.  On occasion, he became nauseous 
to the point where he threw up.  He also experienced audio 
and photophobia and had missed several days of work in recent 
months without pay due to the severity of his headaches.  

In support of his statement, the Veteran submitted a 
chronicle of his headaches, to include a calendar depicting 
days lost from work.  

When examined by VA in April 2009, the Veteran reported 
symptoms of headaches with associated visual aura, nausea, 
vomiting, photophobia, and phonophobia, and a "tendency to 
lie down."  These headaches occurred 3 times per week, each 
lasting from 1 to 3 days.  The examiner also described these 
headaches as prostrating 1 to 2 times month.  They were not 
associated with dizziness, weakness, sleep impairment, 
fatigue, or incoordination.  The Veteran reported symptoms of 
depression, but he had not sought treatment.  

Examination noted evidence of an old laceration at the vertex 
of the head that measured 6 to 7 cm.  The Claimant was fully 
alert and oriented.  There was no evidence of mental 
dysfunction on testing.  Sensory perception, muscle strength, 
and visual fields were full.  Cerebellar testing was intact.  
He walked with a normal gait, and communication, memory, 
attention, concentration, and judgment were normal.  The 
examiner commented that the Veteran's symptoms were not 
related to behavior health issues.  

In a March 2010 document, the Veteran's employer submitted a 
statement reflecting the Veteran's absentee record at his 
place of employment for the last 4 years.  Due to his 
headaches, the Veteran had been absent from work for 68 days 
in 2006.  In 2007, he had been absent for 84 days.  In 2008, 
he had been absent 76 days, and in 2009, he had missed 88 
days.  Through the month of March in 2010, the Veteran had 
missed 14 days due to his headaches.  It was noted that the 
Veteran's employment "could become jeopardized" due to 
excessive absences.  




Analysis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2009).  

The Veteran's residuals of a head injury with post-traumatic 
headaches are rated as migraine headaches pursuant to 
38 C.F.R. § 4.124a, DC 8100 (2009).  Migraine headaches are 
evaluated under 38 C.F.R. § 4.124, DC 8100 (2003).  This DC 
provides for the assignment of a 50 percent rating with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on average once 
a month over the last several months, a 30 percent rating is 
warranted.  With characteristic prostrating attacks averaging 
one in two months over the last several months, a 10 percent 
rating is warranted, and with less frequent attacks a 
noncompensable rating is assigned. 

The rating criteria do not define "prostrating," nor has the 
Court Of Appeals For Veterans Claims.  By way of reference, 
the Board notes that according to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A similar definition is found 
in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness.

As already noted above, when service connection was first 
established upon rating decision in September 2006 for the 
Veteran's headaches, a 10 percent rating was assigned, 
effective from June 8, 2006, which was the date that the 
Veteran's claim was filed.  He submitted a notice of 
disagreement with the decision, and submitted additional 
medical evidence, to include private treatment records.  
Based on those records, the 10 percent rating was increased 
to 30 percent, effective from November 13, 2006, the date 
that a private physician's statement indicated increased 
severity.  The Veteran argues that increased ratings are 
warranted.  

For the period prior to November 13, 2006, the Veteran 
described recurrent headaches that occurred 3 to 4 times per 
week.  Medications appeared to bring relief as did rest, and 
it was noted that the Veteran continued to work.  Prostrating 
attacks were not indicated.  However, as of the private 
physician's November 13, 2006 statement, increased severity 
of headaches is indicated.  Specifically, the Veteran 
reported occasional vomiting associated with his headaches, 
as well as photophobia and phonophobia.  He also reported 
missing 3 to 4 days of work per month.  Prostrating headaches 
occurred about once per month.  

Subsequently dated testimony and medical examination reflect 
headaches that occur about 3 to 4 times per week.  From the 
examination report, it is not clear as to how many attacks 
are prostrating in nature.  Specifically, while the examiner 
noted that the Veteran experienced prostrating attacks 1 to 2 
times per month, he also alluded to the fact that the Veteran 
experienced headaches with nausea, vomiting, and visual aura 
that occurred 3 to 4 times per week, and required lying down 
for relief.  It is also noted that the Veteran's employer has 
indicated that the Veteran misses an extraordinary amount of 
work due to his migraine headaches.  

While acknowledging that the rating criteria for migraine 
headaches are subjective, the Board concludes, after 
reviewing the evidence of record, and resolving any 
reasonable doubt in favor of the Veteran, that the Veteran's 
symptoms more nearly approximate those contemplated by the 
higher 50 percent rating as of November 13, 2006.  Arguably, 
the medical evidence demonstrates that he has very frequent 
prostrating attacks productive of severe economic 
inadaptability as of that date.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a head injury with post-traumatic headaches from 
June 8, 2006, to November 13, 2006, is denied.  

Entitlement to an initial rating of 50 percent as of November 
13, 2006, is granted, subject to regulations applicable to 
the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


